An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME COURT
0F
NEVADA

CLERK’S DRDER
“ mum 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

STAMPCO CONCRETE, INC, A
NEVADA CORPORATION,

A ll.- ’,
   meg

PAUL HAZELL AN D VERONICA DEC 0 2 2015

CHEW: HUSBAND AN D WIFE,
TRAGIE K. NDEMAN
IN m 
“ Pu‘rv CLERK

No. 66512

Res, ancients.

     

 

ORDER DISMISSING APPEAL

Cause appearing, appellant’s motion for a voluntary dismissal
of this appeal is granted. This appeal is dismissed. N RAP 42(1)).
It is so ORDERED“

CLERK OF THE SUPREME: COURT
TRACIE K. LINDE AN

W i 562/; “ ‘
BY;

cc: Hon. Gloria Sturman, District Judge
Stephen Haberfeld, Settlement Judge
Harris Law Ofﬁce
Barney C. Ales, Ltd.
Eighth District Court Clerk